Case 1:19-cv-00210-RA Document 23-7 Filed 08/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i er emir errno ene — aX
RAFAEL FIGUEROA, Civil No.: 19-ev-210 (RA)
Plaintiff,
DEFAULT JUDGMENT
-against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV.
Defendants.
et ie et NR gs emveraneoremnrmcercomammemmmemee xX
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Third-Party Plaintiffs,
- against —
NRG MAGIC CONSTRUCTION INC.,
Third-Party Defendant,
; -- on a on Xx

 

This action was commenced on November 19, 2018 by Plaintiff, RAFAEL FIGUEROA,
with the filing of a Summons and Complaint in the Bronx County Supreme Court, Index No.:
33227/2018E. The issue was joined by filing an Answer by the Defendants, IRENE
YAGUDAEV and SOLOMON YAGUDAEYV, on or about December 24, 2018. This action was
removed from Supreme Court, County of Bronx and transferred to the United States District
Court for the Southern District of New York with the Notice of Removal filed on January 8,
2019 Doc. # 1. A Third-Party action was commenced on March 8, 2019 by Defendants/ Third-
Party Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEYV, with the filing of a Third-

Party Summons and Complaint, Doc. # 10-15. A copy of the Third-Party Summons and
Case 1:19-cv-00210-RA Document 23-7 Filed 08/29/19 Page 2 of 2

Complaint was served on the Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., on
April 4, 2019 by personally serving Nancy Dougherty, a clerk in the office of the Secretary of
State of New York in the City of Albany, and proof of service was therefore filed on April 8,
2019, Doc. # 16 and 17. Third-Party Defendant, NRG MAGIC CONSTRUCTION INC ., has not
answered or otherwise moved with respect to the complaint, and the time for answering the
Third-Party Complaint expired, therefore, it is

ORDERED, ADJUDGED AND DECREED: That the Defendants/ Third-Party Plaintiffs,
IRENE YAGUDAEV and SOLOMON YAGUDAEV, have judgment against Third-Party

Defendant, NRG MAGIC CONSTRUCTION INC., with an inquest to be held at the time of

trial.

Dated: New York, New York

 

U.S.D.J. Ronnie Abrams
